Allowability Notice
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020, 12/08/2020, and 01/06/2021 were filed after the mailing date of the Non-Final Rejection on 10/06/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 01/06/2021.  The applicant(s) amended claims 21, 22, 36, and 37.

Response to Arguments
Applicant’s arguments, see Remarks pages 10-14, filed 01/06/2021, with respect to independent claims 21 and 36 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 21-40 have been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “select, based on .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658